Citation Nr: 1619846	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for tinnitus.
 
3. Entitlement to an initial rating in excess of 10 percent for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the May 2010 decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  In the April 2011 decision, the RO granted service connection for left ear hearing loss and assigned an initial 10 percent disability rating, effective from November 30, 2009.

In November 2015, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of (1) service connection for right ear hearing loss, and (2) entitlement to a higher initial rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus is shown to have been incurred during service. 


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1112l, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258, 271 (2015), the United States Court of Appeals for Veterans Claims determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the reasons noted below, the Board finds that, in resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted. 

First, the evidence, including a January 2010 private evaluation and a May 2010 VA examination, establish a current diagnosis of tinnitus.  

Next, the evidence makes it likely that the Veteran was exposed to noise as a track vehicle mechanic.  Furthermore, the Veteran competently asserts that tinnitus started during service.  At the May 2010 VA examination, he reported that it first occurred in 1986.  At the January 2016 VA examination, the Veteran reported that his tinnitus "first started to bother him 10-12 years ago."  He was not certain of onset.  Although the Veteran has not consistently reported onset of tinnitus since service, the Board will resolve reasonable doubt in his favor and find that his May 2010 statement is credible evidence establishing onset in-service and continuity since service.  

Because tinnitus is a presumptive disease, this evidence showing a continuity of symptomatology since service establishes the nexus requirement.  See 38 C.F.R. 
§ 3.303(b); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015)

Accordingly, all material elements of the claim are in equipoise.  Therefore, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  

ORDER

Service connection for tinnitus is granted.  


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board finds that the claim of service connection for right ear hearing loss must be remanded to obtain a new VA examination by an otolaryngologist.  In this regard, the Board previously remanded the claim in November 2015 to arrange for a VA examination.  Upon remand, the examination was conducted in January 2016.  That VA examiner gave a negative opinion.  However, the VA examiner's rationale is currently inadequate to resolve the appeal.  

First, the VA examiner reviewed the claims file and the Veteran's VA treatment records and referred to audiologic evaluations conducted in 2012 and 2015.  However, there are no audiologic evaluations of record from 2012 or 2015.  To the extent the VA examiner was referring to evidence not currently of record, such evidence must be obtained upon remand.  

Second, the VA examiner reasoned, in part, that "normal hearing for VA standards as much as 20 years post-separation," and "lay statement from Veteran does not refute objective evidence from STRs and subsequent medical evaluations."  

However, the evidence includes a private evaluation from December 2009, which diagnoses "mild" right sensorineural hearing loss.  Similarly, a May 2010 VA examination resulted in a diagnosis of right ear hearing loss "within normal limits."  Notwithstanding the diagnosis of hearing "within normal limits," the actual audiometry results included a 30 dB result at 4000 Hz in the right ear, which indicates some degree of hearing loss.  See McKinney v. McDonald, 28 Vet. App. 15, 23 (2016).  Because the presence of hearing loss is based on an objective standard, the Board is within its competence as a non-medical expert to identify hearing loss that is revealed on an audiometric test.  See id.  Thus, none of the post-service audiological evaluations (currently of record) show "normal hearing," as indicated by the January 2016 VA examiner.  

Moreover, the January 2016 VA examiner materially relied on the normal audiological findings during service.  In an April 2016 brief, the Veteran's representative introduced a line of research conducted by Dr. Sharon G. Kujawa, which establishes the possibility of delayed-onset hearing loss.  The January 2016 VA examiner did not address this line of research.  

Thus, overall, the Board cannot find that the January 2016 VA examination is adequate to address all the complex medical questions raised by the claim of service connection for right ear hearing loss.  

At present, the claim for a higher initial rating for left ear hearing loss remains intertwined with the claim of service connection for right ear hearing loss.  The Board must again defer final appellate adjudication of the matter.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, to include audiologic evaluations conducted in 2012 and 2015.  This must include all records from any VA medical facility at which he has been treated beginning from his initial enrollment in VA's health care system.  

2.  After completing all development set forth above, arrange for the Veteran to undergo a VA examination by an otolaryngologist to address the claimed right ear hearing loss. 

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address the following question:

Is it at least as likely as not (i.e., at least equally probable) that right ear hearing impairment had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  

In answering this question, the examiner is asked to specifically identify the impact in this case, if any, of the line of research conducted by Dr. Sharon G. Kujawa, indicating, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)."  (From the abstract for Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).

Please articulate the reasons underpinning **all** conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


